   Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 1 of 35




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


MARCUS EDWARDS,                     )
                                    )
      Plaintiff,                    )
                                    )        CIVIL ACTION NO.
      v.                            )          3:13cv871-MHT
                                    )               (WO)
SHERIFF JIMMY ABBETT                )
(in his individual                  )
capacity), et al.,                  )
                                    )
      Defendants.                   )

                               OPINION

    Pursuant     to   42    U.S.C.      § 1983,   plaintiff      Marcus

Edwards    brought      this     lawsuit      stemming      from        his

incarceration in the Tallapoosa County Jail, asserting

that the defendants violated his Eighth and Fourteenth

Amendment rights by denying him treatment for several

medical conditions. The defendants are Tallapoosa County

Sheriff Jimmy Abbett, Jail Administrator Blake Jennings,

and Chief Nurse Cathy Dubose.             They are sued in their

individual     capacities.      This     court    has    jurisdiction

pursuant to both 28 U.S.C. § 1331 (federal question) and

§ 1343 (civil rights).         The case is now before this court
   Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 2 of 35




on the defendants’ motion to dismiss.               For the reasons

that follow, the motion will be granted in part and denied

in part.



                I. MOTION-TO-DISMISS STANDARD

    In considering a defendant’s motion to dismiss, the

court accepts the plaintiff’s allegations as true, see

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984), and

construes the complaint in the plaintiff’s favor, see

Duke v. Cleland, 5 F.3d 1399, 1402 (11th Cir. 1993).

“The issue is not whether a plaintiff will ultimately

prevail but whether the claimant is entitled to offer

evidence to support the claims.”            Scheuer v. Rhodes, 416

U.S. 232, 236 (1974).          To survive a motion to dismiss, a

complaint      need      not      contain      “detailed       factual

allegations,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

545 (2007), “only enough facts to state a claim to relief

that is plausible on its face.”             Id. at 570.       “A claim

has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable



                                   2
      Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 3 of 35




inference that the defendant is liable for the misconduct

alleged.”       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“The plausibility standard is not akin to a ‘probability

requirement,’        but    it    asks     for   more    than    a   sheer

possibility that a defendant has acted unlawfully.”                        Id.

(quoting Twombly, 550 U.S. at 556).



                             II. BACKGROUND

       Edwards's third amended complaint is far from a model

pleading.       Nevertheless, “accepting the facts alleged in

the     complaint      as   true     and    drawing     all     reasonable

inferences therefrom in the plaintiff's favor,” Chesser

v. Sparks, 248 F.3d 1117, 1121 (11th Cir. 2001), it sets

forth the following facts.

       Edwards was incarcerated in the Tallapoosa County

Jail for about five and a half months in 2011.                   Defendant

Sheriff Abbett was responsible for the administration and

supervision of the Tallapoosa County Jail.                       Defendant

Jail Administrator Jennings was also responsible for

administration and supervision in the jail.                      Defendant



                                      3
      Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 4 of 35




Chief Nurse Dubose was responsible for providing medical

care to the inmates.

       Before his incarceration, Edwards had been diagnosed

with Major Depressive Disorder, Post-Traumatic Stress

Disorder        (PTSD),         and     Adult         Attention       Deficit

Hyperactivity Disorder (ADHD), and was being treated with

medications.        He also had been diagnosed with sleep apnea

and used a continuous positive airway pressure (CPAP)

machine for treatment of his condition.                        Finally, the

prior     year,     he    had    been   in   a   serious       accident    and

fractured       his      leg    severely.        At    the     time   of   his

incarceration, he was still under medical treatment and

was prescribed pain medication and physical therapy for

the injured leg.

       Edwards and his family repeatedly notified each of

the defendants of his medical conditions and of the need

for     him    to     receive     treatment      for     his    conditions.

However, he never received the prescribed treatment for

his leg injury.          He also never received treatment for his

ADHD and PTSD. He was allowed to use his own CPAP machine



                                        4
   Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 5 of 35




for sleep apnea, but at some before the end of his

incarceration, Nurse Dubose broke the machine and did not

fix or replace it, leaving his condition untreated for

“weeks.”      Third Amended Complaint (doc. no. 43) at 4,

¶¶ 25 & 28.

    Edwards was released from jail on November 27, 2011,

at 5:55 a.m.       He filed this lawsuit two years later, on

November 27, 2013.        In his complaint, he sues only for

the harm he suffered during the period of midnight to

5:55 a.m. on that day.             See id. at 1, ¶ 2; id. at 7,

¶¶ 43 & 44.



                         III.      DISCUSSION

    In his third amended complaint, Edwards brings one

count   for    violation      of     the   Eighth     and   Fourteenth

Amendments    by    failing     to   provide    him    with   adequate

medical care for the above-described conditions.                        The

defendants move to dismiss on one ground only: qualified

immunity.     See Motion to Dismiss (doc. no. 45) at 1.




                                     5
   Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 6 of 35




                   A. Qualified Immunity Doctrine

       “The    doctrine       of       qualified         immunity    protects

government officials ‘from liability for civil damages

insofar       as   their    conduct           does   not   violate    clearly

established statutory or constitutional rights of which

a reasonable person would have known.’”                          Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald,        457     U.S.    800,        818   (1982)).         “For   a

constitutional       right        to   be      clearly     established,   its

contours ‘must be sufficiently clear that a reasonable

official would understand’” that the conduct violates

that right, thereby giving fair and clear warning to

government officials who may engage in such behavior.

Hope    v.    Pelzer,      536     U.S.       730,   753   (2002)    (quoting

Anderson v. Creighton, 483 U.S. 635, 640 (1987)).                       “This

is not to say that an official action is protected by

qualified immunity unless the very action in question has

previously been held unlawful ... ; but it is to say that

in the light of pre-existing law the unlawfulness must

be apparent.”        Id.



                                          6
   Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 7 of 35




       A defendant who invokes qualified immunity has the

initial burden of showing that he or she "was acting

within the scope of his or her discretionary authority

when the challenged action occurred.”              Patel v. City of

Madison, Alabama, 959 F.3d 1330, 1338 (11th Cir. 2020)

(citing Maddox v. Stephens, 727 F.3d 1109, 1120 (11th

Cir. 2013)).1      There is no dispute that the defendants

were acting within their discretionary authority here.

Once    the   defendants    establish     that    they   were    acting

within their discretionary authority, "the burden shifts

to the plaintiff to show that qualified immunity is not

appropriate.”     Lee v. Ferraro, 284 F.3d 1188, 1194 (11th

Cir. 2002).




    1. “The term ‘discretionary authority’ ‘include[s]
all actions of a governmental official that (1) were
undertaken pursuant to the performance of his duties, and
(2) were within the scope of his authority.’” Patel, 959
F.3d at 1338 (quoting Jordan v. Doe, 38 F.3d 1559, 1566
(11th Cir. 1994)).

                                   7
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 8 of 35




     B.    The Eighth and Fourteenth Amendment Standard

      Edwards contends that the defendants violated his

constitutional rights under the Eighth and Fourteenth

Amendments by denying him the medical care prescribed for

several diagnosed conditions.

      While constitutional claims of denial of medical care

for pretrial detainees are brought under the Fourteenth

Amendment’s      due    process    clause,       those    for   convicted

prisoners      are     brought    under    the    Eighth    Amendment’s

protection against cruel and unusual punishment.                          See

City of Revere v. Massachusetts Gen. Hosp., 463 U.S. 239,

244 (1983).          Edwards’s complaint does not make clear

whether he was a pretrial detainee or was serving a

sentence during his time in jail, or if he changed from

one status to the other at some point.               In any case, the

same standard applies to a claim for denial of medical

care whether brought under the Eighth or the Fourteenth

Amendment.       See Hamm v. DeKalb County, 774 F.2d 1567,

1574 (11th Cir. 1985) (“This court holds that in regard

to    providing        pretrial    detainees       with     such    basic



                                     8
   Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 9 of 35




necessities as food, living space, and medical care the

minimum standard allowed by the due process clause is the

same    as   that     allowed   by       the   eighth    amendment      for

convicted persons.”).

       To plead an Eighth Amendment claim for denial of

medical care, a plaintiff “must sufficiently allege ‘both

an objectively serious medical need and that a Defendant

acted    with    deliberate     indifference        to    that   need.’”

Harper v. Lawrence Cty., Ala., 592 F.3d 1227, 1234 (11th

Cir. 2010) (quoting Burnette v. Taylor, 533 F.3d 1325,

1330 (11th Cir. 2008)).         The standard has both objective

and subjective components.

       A medical need is objectively ‘serious’ if it “has

been diagnosed by a physician as mandating treatment or

... is so obvious that even a lay person would easily

recognize       the   necessity      for   a   doctor's    attention.”

Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)

(quoting Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d

1176, 1187 (11th Cir. 1994)).              In addition, the medical

need must be “one that, if left unattended, ‘pos[es] a



                                     9
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 10 of 35




substantial risk of serious harm.’”           Taylor v. Adams, 221

F.3d 1254, 1258 (11th Cir. 2000) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994)).

    To     satisfy        the      ‘deliberate         indifference’

requirement, a plaintiff must plead facts showing the

defendant’s    “(1)    subjective      knowledge     of   a   risk      of

serious harm... [and] (2) disregard of that risk ... (3)

by conduct that is more than mere negligence.”2                Bingham

v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011) (quoting

Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004)).

“[K]nowledge of the need for medical care and intentional

refusal to provide that care constitute[s] deliberate

indifference.”     Harris v. Coweta Cty., 21 F.3d 388, 393

(11th Cir. 1994).




    2. While it makes no difference to the outcome here,
the court notes that some panels of the Eleventh Circuit
have described the third prong as “more than gross
negligence,” rather than “more than mere negligence.”
See, e.g., Townsend v. Jefferson Cty., 601 F.3d 1152,
1158 (11th Cir. 2010).    But see Melton v. Abston, 841
F.3d 1207, 1223 n.2 (11th Cir. 2016) (explaining that the
“more than mere negligence” standard appears to be the
correct one).

                                  10
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 11 of 35




                      C. Edwards’s Claims

    With these precepts in mind, the court will now

examine each medical need identified by Edwards in the

complaint.    For the reasons discussed below, the court

will grant the motion to dismiss as to the claimed denial

of treatment for Edwards’s mental-health conditions and

sleep apnea, but will deny the motion as the denial of

medical care for his leg injury.



                        1. The Leg Injury

    Edwards has adequately pleaded a clearly established

constitutional claim regarding the denial of treatment

for his leg injury.

    First,    Edwards’s      leg    injury     clearly     meets    the

definition of a serious medical need.              According to the

complaint, at the time of his incarceration, he was still

suffering from the effects of a severe femoral shaft

fracture caused by a serious accident the year before.

The fracture was serious enough to require inpatient

surgery and the use of rods and screws to fuse his



                                   11
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 12 of 35




shattered femur back to together.                    Edwards was still

under the treatment of a physician for the injury at the

time     of    his   incarceration,         and     the    physician   had

prescribed pain medication and physical therapy for the

condition.       Due to the lack of treatment he received in

the    jail,    he   suffered     “intense        pain,”   Third   Amended

Complaint (doc. no. 43) at 2, ¶ 10, and his physical

condition deteriorated, id. at 7, ¶ 46, and the jail’s

own contract physician repeatedly admonished Nurse Dubose

to    transport      Edwards    to   his    orthopedic       surgeon   for

treatment on his leg.

       The     defendants      argue       that     Edwards’s      medical

condition cannot be considered a serious medical need

during the approximately six-hour period before he was

released for which Edwards has sued for damages.                       See

Defendants’ Brief in Support of Motion to Dismiss (doc.

no. 46) at 10 (“[T]he Third Amended Complaint is devoid

of any reference that for this narrow scope of time that

is its basis, Plaintiff suffered any injury and certainly




                                     12
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 13 of 35




not   a   serious    medical      condition.         As    a   result,

Plaintiff’s claims should be denied”).

      As an initial matter, it is inaccurate to say that

Edwards did not suffer from any injury during those six

hours.     The   complaint      states    that    Edwards      suffered

intense pain due to the lack of treatment for his leg

injury and sleeplessness due to that pain, and that the

pain was incessant.      One can reasonably infer that during

the nighttime hours of the day he was released, he

suffered the same pain and insomnia he had suffered

throughout his incarceration.

      But the bigger problem with this argument is that it

appears to cabin Edwards’s claim improperly.              Viewing the

complaint in the light most favorable to Edwards, and

drawing reasonable inferences from the allegations, his

complaint states a claim for a “continuing tort” of

unconstitutional denial of medical care that began when

the defendants learned of his medical needs and failed

to provide for them and continued until he was released

from jail.     See Lavellee v. Listi, 611 F.2d 1129, 1132



                                  13
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 14 of 35




(5th Cir. 1980)3 (“[T]he allegation of a failure to

provide       needed      and     requested       medical      attention

constitutes a continuing tort, which does not accrue

until the date medical attention is provided.”).                       The

references in the complaint to the six hours on the date

of    his   release     simply     indicate     the   portion     of   the

violation of his rights for which seeks recovery--that

is, the six-hour period within the two-year statute of

limitations.4




    3. In Bonner v. City of Prichard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
Court of Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.

    4. Moreover, the only issue before the court now is
the issue of qualified immunity, not the statute of
limitations.   The issues the court must resolve are
whether the factual allegations of the complaint are
sufficient to state a claim for a constitutional
violation, and whether that violation was clearly
established at the time of the events in question. The
defendants’ argument--in contrast--goes to the impact of
the statute of limitations on Edwards’s claim.      That
issue is beyond the scope of the qualified-immunity
analysis, but the defendants are free to raise it in a
new motion.

                                     14
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 15 of 35




      Turning to the remaining requirements for his claim,

the court finds that Edwards has plausibly pleaded that

Nurse Dubose was deliberately indifferent to his pain

from his leg injury.        Edwards and his family repeatedly

informed Dubose of his leg injury and that he needed his

prescribed pain medication for his leg.             Edwards’s mother

even went to the jail and showed Dubose his medical

records verifying the need for treatment, as well as his

prescriptions and medications for the injury.               The jail’s

contract    physician      admonished        Dubose    on    multiple

occasions to transport Edwards to his orthopedic surgeon

for   treatment    of   his    leg,    but    Dubose    ignored     the

physician’s orders.         Edwards experienced intense pain

from the injury, and when he complained to her about it,

she ridiculed and harassed him. In spite of her knowledge

of his injury and his ordered treatment, Dubose denied

him his prescribed pain medication, did not allow him to

attend appointments with his orthopedic surgeon or his

physical    therapist,      and    called     and     cancelled     his

appointments with the surgeon.          In an effort to overcome



                                  15
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 16 of 35




the defendants’ unwillingness to provide the required

care, Edwards’s wife made arrangements to pay out of

pocket      for      him    to    be    transported    to   the   orthopedic

surgeon, and she and his mother notified Dubose that none

of    the   costs      for       treatment     and   medication    would   be

incurred        by    the    jail.         Nevertheless,      Dubose     never

provided the prescribed treatment.

       These allegations are sufficient to show that Dubose

was subjectively aware of a substantial risk of serious

harm and that she disregarded that risk with conduct that

was more than mere negligence.                       Unnecessary pain can

constitute serious harm.                  See McElligott v. Foley, 182

F.3d 1248, 1257 (11th Cir. 1999) (explaining that “prison

officials may violate the Eighth Amendment's commands by

failing to treat an inmate's pain” and citing cases); see

also Boretti v. Wiscomb, 930 F.2d 1150, 1154–55 (6th Cir.

1991)     (“a     prisoner        who    suffers     pain   needlessly   when

relief is readily available has a cause of action against

those whose deliberate indifference is the cause of his

suffering.”). Furthermore, a jail employee who knowingly



                                          16
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 17 of 35




violates a doctor’s orders for treatment may be found to

be    deliberately       indifferent.        See   Young    v.   City      of

Augusta, Ga., Through DeVaney, 59 F.3d 1160, 1170–71

(11th Cir. 1995) (explaining with regard to the liability

of jail employees who provided medication, that if “[the

inmate] did not receive medication as prescribed,” that

could      “lead    to    a    finding     that     her    rights     were

violated.”); see also Aldridge v. Montgomery, 753 F.2d

970, 972 (11th Cir. 1985) (explaining that a plaintiff

may establish that deliberately indifference by showing

that defendants have “intentionally interfer[ed] with the

treatment once prescribed”) (quoting Estelle v. Gamble,

429 U.S. 97, 105 (1976)); Bingham, 654 F.3d at 1176.

Taking the allegations as true, Dubose knew that there

was a substantial risk that Edwards would unnecessarily

suffer intense pain from his leg injury were he denied

treatment, and she disregarded that risk.                  The fact that

she ignored the doctor’s order to take Edwards to the

orthopedic surgeon and belittled and harassed him when




                                     17
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 18 of 35




he complained of pain makes it plausible that she acted

recklessly or worse.

       Edwards also seeks to hold Sheriff Abbett and Jail

Administrator Jennings liable for the denial of treatment

for his leg injury.           The court assumes that Edwards seeks

to hold them liable on a theory of supervisory liability.

“It is well established in this Circuit that supervisory

officials        are    not     liable     under     § 1983        for     the

unconstitutional acts of their subordinates on the basis

of respondeat superior or vicarious liability.”                     Cottone

v.    Jenne,     326   F.3d     1352,     1360–61    (11th    Cir.       2003)

(citations omitted), abrogated in part on other grounds

by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010).

“Supervisory liability occurs either when the supervisor

personally participates in the alleged constitutional

violation or when there is a causal connection between

actions     of   the    supervising       official    and    the    alleged

constitutional deprivation.” Brown v. Crawford, 906 F.2d

667, 671 (11th Cir. 1990) (citations omitted).                     A causal

connection can exist “when a history of widespread abuse



                                     18
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 19 of 35




puts the responsible supervisor on notice of the need to

correct the alleged deprivation, and he fails to do so;

[or]    ...       when    a    supervisor’s      custom       or   policy   ...

result[s] in deliberate indifference to constitutional

rights       or   when    facts    support      an     inference     that   the

supervisor directed the subordinates to act unlawfully

or knew that the subordinates would act unlawfully and

failed to stop them from doing so.” Cottone, 326 F.3d at

1360 (internal citations and quotation marks omitted).

       The    complaint        adequately      pleads     that     Abbett   and

Jennings knew that Dubose was behaving unlawfully by

denying treatment for Edwards's leg injury and failed to

stop her from doing so.                  According to the complaint,

Edwards’s family members provided Abbett and Jennings

with the same documentation of his injury and prescribed

treatment that they provided to Dubose.                       After becoming

aware    of       Dubose’s      denial    of    care    and    mistreatment,

Edwards’s family informed Abbett and Jennings of the

nurse’s refusal to follow the contract jail physician’s

orders       to    send       Edwards    to    the   orthopedic      surgeon.



                                         19
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 20 of 35




Edwards suffered intense pain, insomnia, and hypersomnia

as a result of the lack of treatment.                     The family

contacted Abbett and Jennings several times a week to

notify them of Edwards’s urgent need for pain treatment,

and even informed them that the cost of treatment would

be covered by Edwards’s wife’s insurance.                In spite of

all this, Abbett and Jennings did not have Edwards taken

to the orthopedic surgeon or ensure that Dubose provided

pain medication or other treatment for his leg injury

during the five and half months of his incarceration, and

more    specifically,      during    the   six   hours    before    his

release from jail.       These allegations make it plausible

that Abbett and Jennings were subjectively aware of a

substantial    risk    that   Edwards      would   suffer    serious,

unnecessary pain from a lack of treatment for his leg and

disregarded that risk with conduct that was more than

negligence.

       The court now turns to whether the law was clearly

established    in   2011    that     the   defendants’     denial       of

treatment for Edwards’s leg injury was unconstitutional.



                                    20
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 21 of 35




    For purposes of qualified immunity, a constitutional

right may be clearly established in several different

ways: “(1) case law with indistinguishable facts clearly

establishing       the    constitutional    right;     (2)    a   broad

statement of principle within the Constitution, statute,

or case law that clearly establishes a constitutional

right; or (3) conduct so egregious that a constitutional

right was clearly violated, even in the total absence of

case law.”   Hill v. Cundiff, 797 F.3d 948, 979 (11th Cir.

2015) (quoting Lewis v. City of W. Palm Beach, Fla., 561

F.3d 1288, 1291–92 (11th Cir. 2009)) (internal quotation

marks omitted).          Edwards seeks to travel on the second

route, citing multiple cases which establish the broad

statements    of    principle     that    govern    prisoner      cases

alleging a denial of prescribed medical care for serious

medical needs.

    There are several statements of general principles

in Eleventh Circuit case law, issued prior to September

2011, that clearly established that a jail official’s

deliberately indifferent failure to provide treatment for



                                  21
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 22 of 35




an inmate’s serious pain violates the Eighth Amendment.

Well before the time of Edwards’s incarceration in 2011,

“it was clearly established that ‘knowledge of the need

for medical care and intentional refusal to provide that

care constituted deliberate indifference.’”                 Harris v.

Coweta Cty., 21 F.3d 388, 393 (11th Cir. 1994) (quoting

Mandel v. Doe, 888 F.2d 783, 788 (11th Cir. 1989));

Lancaster v. Monroe County, Ala., 116 F.3d 1419, 1425

(11th    Cir.   1997)   (“an   official     acts   with    deliberate

indifference when he or she knows that an inmate is in

serious need of medical care, but he fails or refuses to

obtain    medical   treatment      for    the   inmate.”).         More

specifically, in 1999, the Eleventh Circuit explained,

“A core principle of Eighth Amendment jurisprudence in

the area of medical care is that prison officials with

knowledge of the need for care may not, by failing to

provide    care,    delaying     care,    or    providing      grossly

inadequate care, cause a prisoner to needlessly suffer

the pain resulting from his or her illness.”              McElligott,

182 F.3d at 1257 (emphasis added).



                                  22
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 23 of 35




    Furthermore, the case of Aldridge v. Montgomery, 753

F.2d 970 (11th Cir. 1985), made clear that correctional

officials may violate the Constitution when they deny

pain care ordered by physicians.          In that case, an inmate

plaintiff had a one-and-a-half inch cut above his eye

sutured at the hospital, and the hospital doctor ordered

that the inmate receive icepacks and aspirin for pain

upon his return to the jail.                  The Eleventh Circuit

reversed the district court’s entry of a directed verdict

for the defendant correctional officers on the claim that

they had violated the inmate plaintiff’s constitutional

rights by failing to provide him with the icepacks and

aspirin prescribed by the doctor for pain. Id. at 972-73.

The court explained that “[d]eliberate indifference is

shown not only by failure to provide prompt attention to

the medical needs of a pre-trial detainee, but also by

‘intentionally     interfering         with   the   treatment      once

prescribed.’”    Id. at 972 (quoting Estelle v. Gamble, 429

U.S. 97, 105 (1976).




                                  23
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 24 of 35




    “Qualified immunity is a guarantee of fair warning.”

Id., 182 F.3d at 1260.       Based on the facts pleaded in the

complaint, the broad principles noted above, and the

Aldridge   case,    no    reasonable      nurse    or   correctional

officer, knowing that the inmate was in intense pain from

a severe leg injury for which he had been prescribed pain

medication and other treatment by a physician, and having

been informed that the jail’s own doctor recommended that

the inmate see a specialist for treatment of the injury,

could have thought it was constitutional to completely

ignore the physicians’ orders and deny treatment to the

inmate for that pain for five and half months.

    The defendants contend that Edwards must show that

it was clearly established that denying treatment for

five hours and 55 minutes--the length of time he was

incarcerated within the statutory limitations period--

was unconstitutional.        As noted earlier, the complaint

sets forth a claim that the defendants violated Edwards’s

rights over the course of his incarceration but seeks to

impose liability only for the harm he suffered during the



                                  24
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 25 of 35




early morning hours of November 27, 2011--the period

within the statute of limitations.                  Proof of Edward’s

claim relies in large part on actions and events that

took place before that date.                The defendants cite no

cases   that    would    require     the    court    to   ignore   those

earlier actions and events in identifying whether the

defendants’ actions violated clearly established law.

The defendants’ suggested approach, if followed, would

improperly cabin the qualified-immunity analysis.

    The motion will to dismiss will be denied as to the

Edwards’s claim that he was unconstitutionally denied

treatment for his leg injury.



                    2. Mental-Health Conditions

    “[I]t      is   established      that   psychiatric        needs   can

constitute serious medical needs and that ... the quality

of psychiatric care one receives can be so substantial a

deviation      from     accepted     standards       as   to    evidence

deliberate     indifference     to      those   serious    psychiatric

needs.”     Steele v. Shah, 87 F.3d 1266, 1269 (11th Cir.



                                   25
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 26 of 35




1996).      See also Thomas v. Bryant, 614 F.3d 1288, 1312

(11th Cir. 2010) (quoting Gates v. Cook, 376 F.3d 323,

332 (5th Cir. 2004) (“The case law establishes that

‘mental health needs are no less serious than physical

needs’ for purposes of the Eighth Amendment.”); Rogers

v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986)                    (noting

that the “[f]ailure to provide basic psychiatric and

mental      health      care    states    a    claim    of    deliberate

indifference to the serious medical needs of prisoners.”

(Emphasis added)).             Nevertheless, Edwards’s claim fails

because      he   has     not    sufficiently      pleaded     that    the

defendants were subjectively aware of a substantial risk

of serious harm.

       First, there is no indication that the defendants

were subjectively aware of a substantial risk of serious

harm from denial of Edwards’s medication for ADHD.                     ADHD

is    “a    disorder      marked     by   an    ongoing      pattern       of

inattention         and/or       hyperactivity-impulsivity             that

interferes         with         functioning       or      development.”

Attention-Deficit/Hyperactivity                Disorder,        National



                                     26
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 27 of 35




Institute        of     Mental     Health         (Nov.     2,     2020),

https://www.nimh.nih.gov/health/topics/attention-

deficit-hyperactivity-disorder-adhd/index.shtml.                    While

lack of treatment for ADHD theoretically could place an

inmate at substantial risk of serious harm--for example,

if an inmate were so impulsive and hyperactive that he

kept    getting       into   physical    altercations       with    other

inmates--there is no indication in Edwards’s complaint

of such severe symptoms here.                  Indeed, the complaint

contains    no    information      as    to     the    symptoms   Edwards

suffered as a result of his ADHD, let alone that the

defendants were aware of those symptoms and knew that

Edwards was at a substantial risk of serious harm if the

condition were not treated.             Accordingly, to the extent

Edwards seeks to hold the defendants liable for the

denial    of     medication      for    ADHD,    the    claim     will   be

dismissed.

       Second,    the    complaint      does    not    plausibly    plead

deliberate indifference to a substantial risk of serious

harm from Edwards’s Major Depressive Disorder, primarily



                                   27
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 28 of 35




because it does not allege facts showing that he was

denied treatment for the disorder.5           The complaint’s fact

section contains only one allegation related to Edwards’s

depression, stating that Edwards’s family and healthcare

providers notified and provided medical documentation to

the   defendants     of    his    diagnosis      for    PTSD,    Major

Depressive Disorder, and ADHD, and “of the need for him

to take medications prescribed by his doctors.”                  Third

Amended Complaint (doc. no. 43) at 3, ¶ 18.                  Multiple

other factual allegations mention his other mental-health

conditions but not his depression.              See id. at 1, ¶ 3

(stating   that    defendants     were    informed     of   need    for

treatment for PTSD); id. at 2, ¶ 6 (stating that Edwards’s




    5. It is worth noting that it is not clear that
Edwards actually seeks to hold the defendants liable for
denial of treatment of his Major Depressive Disorder.
The complaint’s second paragraph clearly states that he
is suing for all harm he suffered due to the defendants’
failure to provide medications for ADHD and PTSD and
other conditions, but fails to mention Major Depressive
Disorder. See Third Amended Complaint (doc. no. 43) at
1, ¶ 2.    Nevertheless, because in the section of the
complaint setting out his cause of action, see id. at 7,
¶ 46, he seems to indicate otherwise, the court will
address this possible claim.

                                  28
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 29 of 35




mother showed the defendants prescriptions and medicines

that he was required to take for ADHD and PTSD); id. at

4,    ¶   22    (stating     that   defendants       failed   to    provide

medication and sufficient treatment for PTSD and ADHD) &

¶ 27 (stating that defendants were told about need for

him to take medications for ADHD and PTSD); id. at 7,

¶ 44 (stating the defendants failed to provide plaintiff

with medications for ADHD and PTSD on November 27, 2011)

&    ¶ 45      (stating      defendants   had    a    duty    to    provide

treatment for ADHD and PTSD).              The clear implication of

these allegations is that the defendants failed to treat

only his ADHD and PTSD, not his depression.                        It seems

evident        that,   had    Edwards   meant    to    convey      that   the

defendants denied him treatment for depression, he would

have mentioned it in at least some of these allegations.

       Confusion arises from the section of the complaint

where he sets forth his one count for violation of the

Eighth and Fourteenth Amendments.               There he states that

the defendants “failed and/or refused to on numerous

occasions . . . provide” him with medication not only for



                                     29
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 30 of 35




his PTSD and ADHD, but also for his Major Depressive

Disorder.       See Third Amended complaint (doc. no. 43) at

7, ¶ 46.       No other factual allegations in the remainder

of    the    complaint     support     this    statement,       which      is

otherwise consistent with the rest of the complaint.

Accordingly,       the    court    finds      that    Edwards    has    not

sufficiently pleaded that the defendants failed to treat

his depression.          And, because Edwards has not pleaded

that the defendants denied him care for his depression,

he also has not pleaded that they were deliberately

indifferent to a substantial risk of serious harm posed

by failure to treat the condition.                   His possible claim

for denial of such treatment must be dismissed.

       Edwards’s claim for denial of treatment for PTSD is

also insufficiently pleaded.              PTSD undoubtedly can be a

serious medical need.           See, e.g., Brannan v. Owens, No.

5:13-CV-454 (MTT), 2014 WL 840018, at *3 (M.D. Ga. Mar.

4, 2014) (Treadwell, J.) (finding that prisoner could

state a claim for Eighth Amendment violation due to

denial of treatment for PTSD and other mental-health



                                     30
     Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 31 of 35




conditions).        People diagnosed with PTSD suffer from a

variety       of    symptoms,        including         re-experiencing        a

traumatic event through flashbacks or dreams, avoidance

of    thoughts     or   reminders         of   the     event,     arousal   and

reactivity symptoms such as feeling tense, being easily

startled, difficulty sleeping, and angry outbursts, and

cognition and mood symptoms such as negative thoughts

about oneself or the world, distorted feelings of guilt

or blame, and loss of interest in enjoyable activities.

See Post-Traumatic Stress Disorder, National Institute

of         Mental          Health              (Nov.         1,        2020),

https://www.nimh.nih.gov/health/topics/post-traumatic-

stress-disorder-ptsd/index.shtml.                      Clearly,     treatment

for PTSD may in many circumstances be vitally important

for      prisoners       and     necessary           to     avert     serious

psychological pain, depending on the particular symptoms

a prisoner experiences.

       Here, however, the complaint fails to plausibly plead

that    Edwards’s       PTSD   was    a    serious        medical   condition

because the allegations do not make clear that his PTSD,



                                      31
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 32 of 35




if left unattended, posed a substantial risk of serious

harm.    See Hill, 40 F.3d at 1187.        The complaint contains

no discussion of the severity of Edwards’s PTSD or of the

symptoms he experienced as a result of it.              Without some

indication    that    Edwards     regularly      suffered      painful

symptoms of PTSD, the complaint does not sufficiently

state a claim for a violation of the Eighth Amendment.



                          3. Sleep Apnea

       Finally, the court finds that Edwards has failed to

state a constitutional violation based on the temporary

denial of a functioning machine to treat his sleep apnea.

This is so because Edwards has not sufficiently pleaded

that any of the defendants were deliberately indifferent

to his need for a CPAP machine for his sleep apnea.

       According to the complaint, Nurse Dubose initially

allowed Edwards the use of a CPAP machine, then somehow

broke it and failed to replace or fix it for some period

of time afterwards.        The problem is that the complaint

does    not   make   sufficiently       clear    when    during     his



                                  32
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 33 of 35




months-long incarceration this occurred or, relatedly,

how   long   Dubose     allowed   Edwards      to     go     without   the

machine.     The complaint simply says that he went “weeks”

without a functioning machine.          As noted above, the court

must draw all reasonable inferences from the facts in the

complaint    in   Edwards’s     favor,       but   it   would    not     be

reasonable for the court to guess at the number of weeks

he meant.6    This is a problem because the length of time

he went without the CPAP machine is legally significant.

      To be held liable for a denial of medical care, a

defendant must have acted with more than negligence.

Without any indication of how long she left Edwards

without a functioning machine, the complaint does not

plausibly     plead     that   Dubose     acted       with    more     than

negligence.       Had   Edwards    gone      for    months     without    a

replacement machine, the inference that Dubose had a

sufficiently      culpable     state    of     mind     would    be     far

stronger.    But a couple weeks without the machine is much



    6. That said, it seems likely that, had he gone a
month or more without the machine, he would have said so
instead of saying “weeks.”

                                  33
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 34 of 35




more open to innocent possibilities--it could have taken

that amount of time just to get a replacement machine,

or to get the machine repaired.                Of course, if the

complaint contained facts that showed that Dubose simply

chose not to provide a functioning CPAP machine--such as

comments   to    that   effect--then      that    could     support     a

finding of deliberate indifference at this stage.                   But

without a better indication of how long Edwards went

without    a    functioning    machine,     and    absent    specific

allegations reflecting Dubose’s motivation for not fixing

or replacing the machine sooner, the complaint does not

adequately      plead   that   Dubose     acted    with    deliberate

indifference.

    In addition, it is not clear that the denial of a

treatment for sleep apnea for two or three weeks would

create a substantial risk of serious harm.             While Edwards

alleges that the lack of a CPAP machine caused him to

choke and gag, kept him from sleeping, and made him

extremely tired during the day, many risks from sleep

apnea appear to be longer term: it increases the risk of



                                  34
  Case 3:13-cv-00871-MHT-SRW Document 57 Filed 11/02/20 Page 35 of 35




several    serious       medical    conditions,      such     as    cancer,

hypertension, and Type II diabetes. See Sleep Apnea,

National    Heart,       Lung,    and    Blood   Institute,        National

Institutes          of       Health         (Nov.        1,          2020),

https://www.nhlbi.nih.gov/health-topics/sleep-apnea.

Had the defendants denied him any treatment for the five

and a half months he was incarcerated, the complaint

might     very   well     state     a    constitutional        violation.

However, with the possibility that he was without his

machine    for   only     two    weeks,    the     complaint       does   not

plausibly plead that the denial of treatment for that

period    created    a    substantial       risk    of   serious      harm.

Edwards’s claim stemming from the temporary denial of

treatment for his sleep apnea will be dismissed.

    An appropriate order will be entered.

    DONE, this the 2nd day of November, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                    35
